DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After thoroughly considering Applicant’s Remarks filed on October 26, 2022, the finality is hereby withdrawn and the prosecution is re-opened for this Patent Application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wikner (2005/0069412 A1) in view of Demonie et al (2011/0011259 A1). 
Regarding to claim 1, Wikner discloses a system for cleaning an air intake screen such as a filter of a work vehicle (paragraph 0002) to remove dirt particles from the intake air prior to the air filter (paragraph 0002), the system comprising: an engine air intake assembly including an air intake screen as a filter (paragraph 0002) through which an airflow is directed for subsequent delivery to an engine of a work vehicle; and a pre-cleaner designed to remove dirt particles from the intake air filter (50, paragraphs 0002 & 0010) wherein the pre-cleaner (50) has an air intake and an air exhaust which is aspirated through an aspirator port (54) via a nozzle (46) (paragraph 0018).  Wikner does not disclose a pressurized fluid source configured to supply pressurized fluid to the nozzle to perform air intake screen/filter cleaning.  Demonie et al disclose a nozzle (paragraph 0013) provided in operative association with the engine air intake assembly and directed towards a screen (14); and a pressurized fluid source (paragraph 0029) configured to supply pressurized fluid to the nozzle, wherein the pressurized fluid received by the nozzle is expelled from the nozzle and directed through the screen (14) (see paragraphs 0026-0032) to remove debris off the screen (14).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the pre-cleaner device of Wikner by the pressurized fluid nozzle as taught by Demonie et al since the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct.1727, 82 USPQ2d 1385 (2007).  In the instant case, the equivalence of pre-cleaner via aspirator or a pressurized fluid via nozzle for their use in cleaning a screen or filter and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Regarding to claim 2, Demonie et al disclose a valve (paragraph 0026) fluidly coupled between the nozzle and the pressurized fluid source, the valve being configured to regulate the supply of pressurized fluid from the pressurized fluid source to the nozzle (see paragraphs 0026-0032).
Regarding to claim 3, Demonie et al disclose a controller (30, paragraph 0027) communicatively coupled to the valve, the controller (30) being configured to selectively open and close the valve to regulate the supply of pressurized fluid from the pressurized fluid source to the nozzle.
Regarding to claim 4, Demonie et al disclose a pressure sensor (paragraph 0012) configured to generate pressure data indicative of an air pressure within an intake duct of the engine air intake assembly, the intake duct defining an air inlet relative to which the screen (14) is supported, wherein the controller (30) is communicatively coupled to the pressure sensor, the controller (30) being configured to open the valve when the air pressure within the intake duct exceeds a pressure threshold to allow the pressurized fluid from the pressurized fluid source to be supplied to the nozzle and expelled from the nozzle towards the screen (14) (paragraphs 0026-0032).
Regarding to claim 5, Demonie et al disclose the pressure sensor (paragraph 0012) positioned within a portion of the intake duct (28) to allow the pressure sensor to detect the air pressure within the intake duct (28) (paragraph 0026).
Regarding to claim 6, Demonie et al disclose the controller (30) communicatively coupled to a user interface, the controller (30) being configured to open the valve upon receipt of an input from the user interface.
Regarding to claim 7, Demonie et al disclose the engine air intake assembly comprising an intake duct and an air filter assembly downstream of the intake duct, the intake duct defining an air inlet relative to which the screen is supported for receiving the airflow within the intake duct.
Regarding to claim 8, Demonie et al disclose the pressurized fluid being directed through the screen (14) from an inner side of the screen (14) to an outer side of the screen (14) opposite the inner side, the inner side of the screen facing towards an interior of the intake duct.
Regarding to claim 9, Demonie et al disclose the pressurized fluid is supplied through the nozzle to remove debris from the screen (14).
Regarding to claim 10, Demonie et al disclose the nozzle is fixed relative to the screen (as the screen is rotating) (paragraph 0013).
Regarding to claim 11, Demonie et al disclose a method for cleaning a screen (14) through which an airflow is directed to a work vehicle, the method comprising the steps of receiving an input associated with cleaning the screen (14); supplying pressurized fluid from a pressurized fluid source supported on the work vehicle to a nozzle configured to direct the pressurized fluid towards the screen (14); and expelling the pressurized fluid from the nozzle through the screen (14) to remove debris from the screen (14) (paragraphs 0007 & 0008).
Regarding to claim 12, Demonie et al further disclose the input received from a pressure sensor (paragraph 0012) configured to generate pressure data indicative of an air pressure within an intake duct (28), the intake duct (28) defining an air inlet relative to which the screen (14) is supported (paragraphs 0012 & 0013).
Regarding to claims 13 and 14, Demonie et al further disclose the step of comparing the air pressure within the intake duct (28) to a pressure threshold, wherein supplying the pressurized fluid from the pressurized fluid source comprises supplying pressurized fluid from the pressurized fluid source when the air pressure within the intake duct (28) exceeds the pressure threshold (paragraph 0026), or ceasing the supply of pressurized fluid from the pressurized fluid source when the air pressure within the intake duct is equal to or falls below the pressure threshold (paragraphs 0026-0032).
Regarding to claim 15, Demonie et al disclose the pressure sensor (paragraph 0012) positioned within the intake duct (28) to allow the pressure sensor to detect the air pressure within the intake duct (paragraph 0026).
Regarding to claim 16, Demonie et al disclose the nozzle (paragraph 0013) being positioned within the intake duct (28) such that pressurized fluid discharged from the nozzle is directed from the inner side to the outer side of the of the screen (14).
Regarding to claim 17, Demonie et al disclose the input being received from an operator via a user interface via a controller (30) configured to regulate the valve (paragraph 0026).
Regarding to claim 18, Demonie et al disclose the step of supplying the pressurized fluid from the pressurized fluid source comprising opening a valve (paragraph 0026) fluidly coupled between the nozzle (paragraph 0013) and the pressurized fluid source (paragraph 0029).
Regarding to claim 19, Demonie et al disclose the pressurized fluid source comprises a compressor (paragraph 0008) wherein supplying the pressurized fluid from the pressurized fluid source comprises operating the compressor to supply the pressurized fluid to the nozzle (paragraph 0013).
Regarding to claim 20, Demonie et al further disclose the step of ceasing the supply of pressurized fluid from the pressurized fluid source after a predetermined period of time (paragraphs 0010-0013).
Response to Arguments
26.	Applicant's arguments filed on October 26, 2022 have been fully considered but they are not persuasive. 
27.	Applicant argues that the cited reference “Demonie et al does not teach an air intake screen of an engine air intake assembly through which an airflow is directed for subsequent delivery to an engine of a work vehicle”, but “a filter screen assembly for filtering air blown by cooling fans onto the engine radiator of a combine harvester and optionally onto other heat exchangers that may be used in an air conditioning system or hydraulic system of the harvester”.  After thoroughly reviewing and considering Applicant’s Remarks, the Examiner drops the 102(a)(1) rejection and newly introduces 
Wikner (2005/0069412 A1) as the primary reference under the 103 rejection of the claims to show:
	Wikner discloses a system for cleaning an air intake screen such as a filter of a work vehicle (paragraph 0002) to remove dirt particles from the intake air prior to the air filter (paragraph 0002), the system comprising: an engine air intake assembly including an air intake screen as a filter (paragraph 0002) through which an airflow is directed for subsequent delivery to an engine of a work vehicle; and a pre-cleaner designed to remove dirt particles from the intake air filter (50, paragraphs 0002 & 0010) wherein the pre-cleaner (50) has an air intake and an air exhaust which is aspirated through an aspirator port (54) via a nozzle (46) (paragraph 0018).  
Wikner does not disclose a pressurized fluid source configured to supply pressurized fluid to the nozzle to perform air intake screen/filter cleaning.  
	The Examiner re-introduces Demonie et al (2011/0011259 A1) as the secondary reference in combination with the primary reference Wikner under the 103 rejection of the claims to show:
Demonie et al disclose a nozzle (paragraph 0013) provided in operative association with the engine air intake assembly and directed towards a screen (14); and a pressurized fluid source (paragraph 0029) configured to supply pressurized fluid to the nozzle, wherein the pressurized fluid received by the nozzle is expelled from the nozzle and directed through the screen (14) (see paragraphs 0026-0032) to remove debris off the screen (14).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the pre-cleaner device of Wikner by the pressurized fluid nozzle as taught by Demonie et al since the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct.1727, 82 USPQ2d 1385 (2007).  In the instant case, the equivalence of pre-cleaner via aspirator or a pressurized fluid via nozzle for their use in cleaning a screen or filter and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
28.	Applicant’s arguments with respect to claims 1-20 have been thoroughly considered but are moot in view of the new rejection, as discussed above.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 15, 2022